     Case 4:15-cv-00050-RGE-HCA Document 140 Filed 11/01/18 Page 1 of 30



                           UNITED STATE DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF IOWA
                                 CENTRAL DIVISION

DUSTIN BURNIKEL,                             )
                                             )
        Plaintiff,                           )       Case No. 4:15-cv-00050
                                             )
v.                                           )       JOINT PROPOSED
                                             )       JURY INSTRUCTIONS
MICHAEL FONG, et al.                         )       (Phase Two)
                                             )
        Defendants.                          )

______________________________________________________________________________

        Plaintiff and Defendants submit their Joint Proposed Jury Instructions for the second

phase of trial.

        The parties disagree on some of the included proposals. Where appropriate, the parties

have included two versions of the same instruction. The instruction labeled “Version A” is

Plaintiff’s proposal, and the instruction labeled “Version B” is Defendants’ proposal.




                                                 1
     Case 4:15-cv-00050-RGE-HCA Document 140 Filed 11/01/18 Page 2 of 30



                                 INSTRUCTION NO. _____ (Version A)

        In addition to the damages mentioned in other instructions, the law permits the jury under

certain circumstances to award punitive damages.

        If you find in favor of plaintiff under Instruction Nos. 19, 20, 27, and 28, and if it has been

proved that the conduct of that defendant as submitted in Instruction Nos. 19, 20, 27, and 28 was

malicious or recklessly indifferent to plaintiff’s physical, mental and/or emotional condition, then

you may, but are not required to, award plaintiff an additional amount of money as punitive

damages for the purposes of punishing defendant for engaging in misconduct and discouraging

defendant and others from engaging in similar misconduct in the future. You should presume that

a plaintiff has been made whole for his injuries by the damages awarded under Instruction No. 44.

        If you decide to award punitive damages, you should consider the following in deciding

the amount of punitive damages to award:

        1.      How reprehensible either defendant’s conduct was. In this regard, you may consider

whether the harm suffered by plaintiff was physical or economic or both; whether there was

violence, deceit, intentional malice, reckless disregard for human health or safety; whether

defendant’s conduct that harmed plaintiff also posed a risk of harm to others; whether there was

any repetition of the wrongful conduct and past conduct of the sort that harmed plaintiff.

        2.      How much harm either defendant’s wrongful conduct caused plaintiff and could

cause plaintiff in the future.

        3.      What amount of punitive damages, in addition to the other damages already

awarded, is needed, considering defendant’s financial condition, to punish defendant for wrongful

conduct toward plaintiff and to discourage defendant and others from similar wrongful conduct in

the future.


                                                  2
     Case 4:15-cv-00050-RGE-HCA Document 140 Filed 11/01/18 Page 3 of 30



       The amount of any punitive damages award should bear a reasonable relationship to the

harm caused to plaintiff.

       You may assess punitive damages against any or all defendants or you may refuse to

impose punitive damages. If punitive damages are assessed against more than one defendant, the

amounts assessed against those defendants may be the same or they may be different.


Eighth Circuit Model Jury Instructions (2018), Instruction 4.72, Damages: Punitive –Civil Rights

Submitted by Plaintiff




                                               3
    Case 4:15-cv-00050-RGE-HCA Document 140 Filed 11/01/18 Page 4 of 30



                             INSTRUCTION NO. _____ (Version B)

       If you find for Mr. Burnikel in regard to any of his claims under Instruction Nos. 19,

20, 27, and 28, you may, but are not required to, award punitive damages. Punitive damages

are awarded to punish a defendant for engaging in the misconduct at issue and to deter a

defendant and others from engaging in such misconduct in the future.

       To get punitive damages, Mr. Burnikel must prove the following:

       One, punitive damages should be awarded.

              You may award punitive damages even if you award Burnikel only nominal,

              and not compensatory, damages. You may award punitive damages on the

              claim or claims only if Fong and/or Wessels acted
                      •
                           with malice, which is an evil motive or intent,

                      OR
                      •
                           with reckless indifference to Burnikel’s federally protected right

                           to be free from the use of excessive force, or false arrest.

              In deciding whether to award punitive damages, you should also consider

              whether Fong and/or Wessels conduct was reprehensible. To decide whether

              conduct was “reprehensible,” you may consider the following:
                      •
                           whether the harm suffered by Burnikel was physical or economic or

                           both
                      •
                           whether there was violence, intentional malice, or reckless disregard

                           for human health or safety

      Two, the amount of any punitive damages.




                                                  4
    Case 4:15-cv-00050-RGE-HCA Document 140 Filed 11/01/18 Page 5 of 30



              You must use reason in setting the amount of any punitive damages. You should

              consider the following:

                      •   how much harm Fong and/or Wessels’ conduct caused Burnikel

                      •   what amount of punitive damages would bear a reasonable

                          relationship to the harm caused to Burnikel

                      •   what amount of punitive damages, in addition to other damages

                          already awarded is needed considering Fong and/or Wessel’s

                          financial condition, to deter Fong and/or Wessels and others from

                          similar wrongful conduct in the future

              On the other hand you must not consider the following:

                      •   bias, prejudice, or sympathy toward any party

                      •   Punishment of Fong and/or Wessels for harm to anyone other than

                          Burnikel


Eighth Circuit Model Instruction 4.50C (2011)

Submitted by Defendants




                                                5
      Case 4:15-cv-00050-RGE-HCA Document 140 Filed 11/01/18 Page 6 of 30



                           INSTRUCTION NO. ______ (Version A)

        Punitive damages for the plaintiff’s claims under Instruction Nos. 21, 22, 23, 24, 31, 32,

37, or 38 may be awarded if the plaintiff has proven by a preponderance of clear, convincing and

satisfactory evidence the defendants’ conduct constituted a willful and wanton disregard for the

rights or safety of another and caused actual damage to the plaintiff.

        Punitive damages are not intended to compensate for injury but are allowed to punish and

discourage the defendants and others from like conduct in the future. You may award punitive

damages under Instruction Nos. 21, 22, 23, 24, 31, 32, 37, or 38 only if the defendants’ conduct

warrants a penalty in addition to the amount you award to compensate for plaintiff’s actual injuries.

        There is no exact rule to determine the amount of punitive damages, if any, you should

award. You may consider the following factors:

 1.     The nature of defendant Fong’s and/or defendant Wessels’s conduct that harmed the

plaintiff.

 2.     The amount of punitive damages which will punish and discourage like conduct by the

        defendant. You may consider each defendant’s financial condition or ability to pay. You

        may not, however, award punitive damages solely because of a defendant’s wealth or

        ability to pay.

 3.     The plaintiff's actual damages. The amount awarded for punitive damages must be

        reasonably related to the amount of actual damages you award to the plaintiff.

 4.     The existence and frequency of prior similar conduct. Although you may consider harm to

        others in determining the nature of defendant’s conduct, you may not award punitive

        damages to punish the defendant for harm caused to others, or for out-of-state conduct that




                                                 6
    Case 4:15-cv-00050-RGE-HCA Document 140 Filed 11/01/18 Page 7 of 30



       was lawful where it occurred, or for any conduct by the defendant that is not similar to the

       conduct which caused the harm to the plaintiff in this case.


Iowa Model Civil Jury Instruction 210.1
Iowa Code section 668A.1
Philip Morris USA v. Williams, 127 S.Ct. 1057 (2007)
State Farm Mutual Auto Ins. Co. v. Campbell, 123 S.Ct. 1513, 155 L.Ed.2d 585 (2003)

Submitted by Plaintiff




                                                7
      Case 4:15-cv-00050-RGE-HCA Document 140 Filed 11/01/18 Page 8 of 30



                            INSTRUCTION NO. ______ (Version B)

          Punitive damages for the Plaintiff’s claims under Instruction Nos. 21, 22, 23, 24, 31, 32,

37, or 38 may be awarded if the plaintiff has proven by a preponderance of clear, convincing and

satisfactory evidence the defendants’ conduct constituted a willful and wanton disregard for the

rights or safety of another and caused actual damage to the plaintiff as defined in Instructions 28

and 29.

          Punitive damages are not intended to compensate for injury but are allowed to punish and

discourage the defendants and others from like conduct in the future. You may award punitive

damages under Instruction Nos. 21, 22, 23, 24, 31, 32, 37, or 38 only if the defendants’ conduct

warrants a penalty in addition to the amount you award to compensate for plaintiff’s actual injuries.

          There is no exact rule to determine the amount of punitive damages, if any, you should

award. You may consider the following factors:

 1.       The nature of defendant Fong’s and/or defendant Wessels’s conduct that harmed the

plaintiff.

 2.       The amount of punitive damages which will punish and discourage like conduct by the

          defendant. You may consider each defendant’s financial condition or ability to pay. You

          may not, however, award punitive damages solely because of a defendant’s wealth or

          ability to pay.

 3.       The plaintiff's actual damages. The amount awarded for punitive damages must be

          reasonably related to the amount of actual damages you award to the plaintiff.

 4.       The existence and frequency of prior similar conduct. Although you may consider harm to

          others in determining the nature of defendant’s conduct, you may not award punitive

          damages to punish the defendant for harm caused to others, or for out-of-state conduct that

                                                   8
    Case 4:15-cv-00050-RGE-HCA Document 140 Filed 11/01/18 Page 9 of 30



       was lawful where it occurred, or for any conduct by the defendant that is not similar to the

       conduct which caused the harm to the plaintiff in this case.


Iowa Model Civil Jury Instruction 210.1
Iowa Code section 668A.1
Philip Morris USA v. Williams, 127 S.Ct. 1057 (2007)
State Farm Mutual Auto Ins. Co. v. Campbell, 123 S.Ct. 1513, 155 L.Ed.2d 585 (2003)

Submitted by Defendants




                                                9
    Case 4:15-cv-00050-RGE-HCA Document 140 Filed 11/01/18 Page 10 of 30



                                    INSTRUCTION NO. ______

           Clear Convincing and Satisfactory Evidence. Evidence is clear, convincing and

satisfactory if there is no serious or substantial uncertainty about the conclusion to be drawn

from it.


Iowa Model Civil Jury Instruction 100.19
Raim v. Stancel, 339 N.W.2d 621, 624 (Iowa Appeals 1983)
Sinclair v. Allender, 26 N.W.2d 320, 326 (Iowa 1947)

Submitted by Defendants
Agreed to by Plaintiff




                                                 10
    Case 4:15-cv-00050-RGE-HCA Document 140 Filed 11/01/18 Page 11 of 30



                                   INSTRUCTION NO. _____

       Willful and Wanton - Defined. Conduct is willful and wanton when a person intentionally

does an act of an unreasonable character in disregard of a known or obvious risk that is so great

as to make it highly probable that harm will follow.



Iowa Model Jury Instruction 210.4
Fell v. Kewanee Farm Equipment Co., 457 N.W.2d 911 (Iowa 1990)
Kosmacek v. Farm Service Coop of Persia, 485 N.W.2d 99 (Iowa App. 1992)

Submitted by Defendants
Agreed to by Plaintiff




                                                11
    Case 4:15-cv-00050-RGE-HCA Document 140 Filed 11/01/18 Page 12 of 30



                              INSTRUCTION NO. ______ (Version A)

        For a claim against City of Des Moines for negligent retention and/or supervision under

Iowa law, plaintiff must prove all of the following propositions:

        1.      Defendant City of Des Moines was negligent in one or more of the following

ways:

                a.       in failing to exercise ordinary care in the retention and/or supervision of

        Defendant Fong and/or Defendant Wessels because his or their employment posed a threat

        of injury to members of the public;

                b.       in failing to exercise ordinary care to develop and/or implement

        employment policies and procedures regarding retention and/or supervision so that police

        officers would not engage in the type of conduct that Defendant Fong and Defendant

        Wessels engaged;

                c.       in failing to exercise ordinary care to properly evaluate the conduct of their

        police officers so that police officers engaging in the type of conduct in which Defendant

        Fong and Defendant Wessels engaged would be identified and appropriate remedial

        measures implemented to avoid the type of conduct engaged in by Defendant Fong and

        Defendant Wessels; and

        2.      The negligence was a cause of damage to plaintiff; and

        3.      The amount of damage.

        If plaintiff has failed to prove any of these propositions, plaintiff is not entitled to damages.

If plaintiff has proved all of these propositions, plaintiff is entitled to damages in some amount.

Iowa Civil Jury Instructions (2016), Instruction 700.1, Negligence

Submitted by Plaintiff


                                                   12
    Case 4:15-cv-00050-RGE-HCA Document 140 Filed 11/01/18 Page 13 of 30



                             INSTRUCTION NO. ______ (Version B)

       Mr. Burnikel asserts that the City of Des Moines was negligent in the supervision and

retention of Officer Fong and Officer Wessels leading the incident upon which Mr. Burnikel has

brought suit. The Defendant City denies this claim. In order to prevail on this claim Mr.

Burnikel must prove by a preponderance of the evidence all of the following:

       1.      The City of Des Moines knew, or in the exercise of ordinary care should have

known, of the unfitness of Officer Fong and/or Officer Wessels at the time of this incident.

       2.      Through the negligent supervision and retention of Officer Fong and/or Officer

Wessels, the incompetence, unfitness, or dangerous characteristics of Fong and/or Wessels

proximately caused Mr. Burnikel’s injuries.



Godar v. Edwards, 588 N.W.2d 701 (Iowa 1999)

Submitted by Defendants




                                                13
    Case 4:15-cv-00050-RGE-HCA Document 140 Filed 11/01/18 Page 14 of 30



                                  INSTRUCTION NO. ______

       "Negligence" means failure to use ordinary care. Ordinary care is the care which a

reasonably careful person would use under similar circumstances. "Negligence" is doing

something a reasonably careful person would not do under similar circumstances, or failing to do

something a reasonably careful person would do under similar circumstances.



Iowa Civil Jury Instructions (2016), Instruction 700.2, Ordinary Care, Defined.

Submitted by Plaintiff




                                               14
    Case 4:15-cv-00050-RGE-HCA Document 140 Filed 11/01/18 Page 15 of 30



                                INSTRUCTION NO. ____ (Version A)

       If you find that plaintiff has proved a federal, constitutional violation by a preponderance

of the evidence, you must consider whether the City of Des Moines is liable to plaintiff. The City

of Des Moines is not responsible or liability on Instruction Nos. 19, 20, 27, or 28 simply because

it employed Defendants Fong and Wessels. To succeed on this claim, Plaintiff must prove each of

the following things by a preponderance of the evidence:

       1.      Defendants Fong and Wessels violated the law by doing any of the following:

detaining, arresting, or charging plaintiff.

       2.      At the time of the incident at question, the City of Des Moines:

               a.        Did not have an effective policy for identifying police officers who have

       engaged in repeated misconduct and/or

               b.        Ratified and approved of police officers and their misconduct through its

       policy of issuing positive annual Performance Evaluation Reports and/or

               c.        Had no policy or procedure in place which requires additional training or

       supervision for officers with sustained findings of excessive force.

       The term policy means a custom as described in paragraph 2, above, that is persistent and

widespread, so that it is the City of Des Moines’s standard operating procedure. A persistent and

widespread pattern may be a custom even if City of Des Moines has not formally approved it, so

long as plaintiff proves that a policy-making official knew of the pattern and allowed it to continue.

       3.      The City of Des Moines’s ratification of their officers’ misconduct or lack of

policies, as described in paragraph 2, caused the Plaintiff’s injuries.

Seventh Circuit Model Jury Instructions (2018), Instruction 7.24, Liability of Municipality

Submitted by Plaintiff


                                                 15
    Case 4:15-cv-00050-RGE-HCA Document 140 Filed 11/01/18 Page 16 of 30



                            INSTRUCTION NO. _____ (Version B-1)

       If you have found that Mr. Burnikel was deprived of his Fourth Amendment rights in regard

to his arrest or use of excessive force by Defendants Wessels and Fong, the City of Des Moines is

liable for that deprivation if Mr. Burnikel proves by a preponderance of the evidence that the

deprivation resulted from the City of Des Moines’ official policy or custom – in other words, that

the City of Des Moines official policy or custom caused the deprivation.

       It is not enough for Mr. Burnikel to show that the City of Des Moines employed a person

who violated Mr. Burnikel’s rights. Mr. Burnikel must show that the violation resulted from the

City of Des Moines official policy or custom. “Official policy or custom” includes a custom that

is a widespread, well-settled practice that constitutes a standard operating procedure of the City of

Des Moines; or inadequate supervision.

       However, inadequate supervision does not count as “official policy or custom” unless the

City of Des Moines is deliberately indifferent to the fact that a violation of Mr. Burnikel’s Fourth

Amendment rights was a highly predictable consequence of the inadequate supervision. I will

explain this further in a moment.

       I will now proceed to give you more details on each the ways in which Mr. Burnikel may

try to establish that an official policy or custom of the City of Des Moines caused the deprivation.


Third Circuit Model Jury Instruction 4.6.3
Monell v. Department of Social Services of City of New York, 436 U.S. 658, 690 (1978)

Submitted by Defendants




                                                 16
    Case 4:15-cv-00050-RGE-HCA Document 140 Filed 11/01/18 Page 17 of 30



                             INSTRUCTION NO. ___ (Version B-2)

       Dustin Burnikel may prove the existence of an official custom by showing the existence of

a practice that is so widespread and well-settled that it constitutes a standard operating procedure

of the City of Des Moines.

       A single action by a police officer does not suffice to show an official custom. But a

practice may be an official custom if it is so widespread and well-settled as to have the force of

law, even if it has not been formally approved

       If you find that such an official custom was the cause of and the moving force behind the

violation of Mr. Burnikel’s Fourth Amendment rights, then you have found that the City of Des

Moines caused that violation.


Third Circuit Model Jury Instruction 4.6.6
Board of County Com'rs of Bryan County, Okl. v. Brown, 520 U.S. 397, 404 (1997)
Brewington v. Keener, 902 F.3d 796, 801 (8th Cir. 2018)
Corwin v. City of Indep. Mo., 829 F.3d 695, 700 (8th Cir. 2016)
Snider v. City of Cape Girardeau, 752 F.3d 1149, 1160 (8th Cir. 2014)

Submitted by Defendants




                                                 17
    Case 4:15-cv-00050-RGE-HCA Document 140 Filed 11/01/18 Page 18 of 30



                      INSTRUCTION NO. ______ (Version B-3)

       Dustin Burnikel claims that the City of Des Moines adopted a policy of inadequate

supervision, and that this policy caused the violation of Mr. Burnikel’s Fourth Amendment rights

by Officers Fong and Wessels.

       In order to hold the City of Des Moines liable for the violation of Mr. Burnikel’s Fourth

Amendment rights, you must find that Mr. Burnikel has proved each of the following three things

by a preponderance of the evidence:

       First: The City of Des Moines failed to adequately supervise its employees.

       Second: The City of Des Moines’ failure to adequately supervise amounted to deliberate

       indifference to the fact that inaction would obviously result in the violation of Mr.

       Burnikel’s Fourth Amendment rights.

       Third: The City of Des Moines’ failure to adequately supervise proximately caused the

       violation of Mr. Burnikel’s Fourth Amendment rights.

       In order to find that the City of Des Moines failure to adequately supervise amounted to

deliberate indifference, you must find that Mr. Burnikel has proved each of the following three

things by a preponderance of the evidence:

       First: The City of Des Moines knew that employees would confront a particular situation.

       Second: The situation involved the use of excessive force and/or an arrest without probable

       cause.

       Third: The wrong choice by an employee in that situation will frequently cause a

       deprivation of Fourth Amendment rights.

       In order to find that the City of Des Moines failure to adequately supervise proximately

caused the violation of Mr. Burnikel’s federal right, you must find that Mr. Burnikel has proved


                                               18
    Case 4:15-cv-00050-RGE-HCA Document 140 Filed 11/01/18 Page 19 of 30



by a preponderance of the evidence that The City of Des Moines deliberate indifference led directly

to the deprivation of Mr. Burnikel’s Fourth Amendment rights.


Third Circuit Model Jury Instruction 4.6.7
City of Oklahoma City v. Tuttle, 471 U.S. 808, 823-24 (1985)

Submitted by Defendants




                                                19
   Case 4:15-cv-00050-RGE-HCA Document 140 Filed 11/01/18 Page 20 of 30



                            INSTRUCTION NO. ____ (Version A)

       Deliberate indifference is established only if there is actual knowledge of a substantial

risk that the plaintiff would incur an injury or other serious harm and if the defendant

disregarded that risk by intentionally refusing or intentionally failing to take reasonable

measures to deal with the problem. Negligence or inadvertence does not constitute deliberate

indifference.


Eighth Circuit Model Civil Jury Instruction 4.23 (as modified)
Wilson v. Seiter, 501 U.S. 294 (1991)
Connick v. Thompson, 563 U.S. 51, 61, 131 S.Ct. 1350 (2011)

Submitted by Plaintiff




                                                20
   Case 4:15-cv-00050-RGE-HCA Document 140 Filed 11/01/18 Page 21 of 30



                             INSTRUCTION NO. ____ (Version B)

       Deliberate indifference is established only if there is actual knowledge of a substantial

risk that the plaintiff would incur an injury due to the depravation of his Constitutional Rights

and if the defendant disregarded that risk by intentionally refusing or intentionally failing to

take reasonable measures to deal with the problem. Negligence or inadvertence does not

constitute deliberate indifference.



Eighth Circuit Model Civil Jury Instruction 4.23 (as modified)
Wilson v. Seiter, 501 U.S. 294 (1991)
Connick v. Thompson, 563 U.S. 51, 61, 131 S.Ct. 1350 (2011)

Submitted by Defendants




                                                21
    Case 4:15-cv-00050-RGE-HCA Document 140 Filed 11/01/18 Page 22 of 30



                                     VERDICT (Version A)

Note:          Complete this form by writing in the names required by your verdict.



               On Plaintiff Dustin Burnikel’s Assault claim against Defendant City of Des

               Moines, as submitted in Instruction No. ____, we find in favor of


Plaintiff Dustin Burnikel     or     Defendant City of Des Moines



               On Plaintiff Dustin Burnikel’s Battery claim against Defendant City of Des Moines,

               as submitted in Instruction No. ____, we find in favor of


Plaintiff Dustin Burnikel     or     Defendant City of Des Moines



               On Plaintiff Dustin Burnikel’s Malicious Prosecution claim against Defendant City

               of Des Moines, as submitted in Instruction No. ____, we find in favor of


Plaintiff Dustin Burnikel     or     Defendant City of Des Moines



               On Plaintiff Dustin Burnikel’s Iowa False Arrest claim against Defendant City of

               Des Moines, as submitted in Instruction No. ____, we find in favor of


Plaintiff Dustin Burnikel     or     Defendant City of Des Moines



               On Plaintiff Dustin Burnikel’s Negligent Retention claim against Defendant City

               of Des Moines, as submitted in Instruction No. ____, we find in favor of


                                               22
    Case 4:15-cv-00050-RGE-HCA Document 140 Filed 11/01/18 Page 23 of 30




Plaintiff Dustin Burnikel     or      Defendant City of Des Moines



               On Plaintiff Dustin Burnikel’s Negligent Supervision claim against Defendant City

               of Des Moines, as submitted in Instruction No. ____, we find in favor of




Plaintiff Dustin Burnikel     or      Defendant City of Des Moines



               On Plaintiff Dustin Burnikel’s Custom Liability claim against Defendant City of

               Des Moines, as submitted in Instruction No. ____, we find in favor of




Plaintiff Dustin Burnikel     or      Defendant City of Des Moines



Note:          Complete the following paragraphs only if the one of the above findings is in

               favor of the plaintiff. If all of the above findings are in favor of the defendants,

               have your foreperson sign and date this form because you have completed your

               deliberation on this claim.



               We find Plaintiff Dustin Burnikel’s damages as defined in Instruction Nos. _____

               to be:




                                                 23
    Case 4:15-cv-00050-RGE-HCA Document 140 Filed 11/01/18 Page 24 of 30



              $ ____________________ (stating the amount or, if none, write the word

              “none”).



                                              ________________________________

                                              Foreperson

 Date: ___________________



Eighth Circuit Model Jury Instructions (2018), Instruction 4.80, General Verdict Form –
Prisoner/Pretrial Detainee Civil Rights Cases (modified to include state law claims)

Submitted by Plaintiff




                                              24
   Case 4:15-cv-00050-RGE-HCA Document 140 Filed 11/01/18 Page 25 of 30



                                    VERDICT (Version B)

Part One: “Municipal Policy, Custom or Practice”

Step No. 1: Did Mr. Burnikel establish that the City of Des Moines had a policy custom or

practice that led to a violation of Mr. Burnikel’s Fourth Amendment rights?

                      _____ Yes                            ____ No

(If you answered “No” above, then do no answer any further questions in regard to this claim,

instead proceed to Part II of this form)

Step No. 2: If you answered “Yes” on this claim in Step 1, what amount, if any, do you award

for each of the following items of damages, as compensatory damages are explained in

Instruction No. 24?

               Past Pain and Suffering:                    $_________________

               Future Physical Pain and Suffering:         $_________________

               Past Medical Expenses:                      $_________________

               Future Medical Expenses:                    $_________________

               Past Economic Losses:                       $_________________

               Future Economic Losses:                     $_________________

Step 3: If you found in favor of Mr. Burnikel on this claim in Step 1, but you found that he has

failed to prove “compensatory damages” as defined in Instruction No. 24, then you must award

“nominal damages” not exceeding $1.00, as explained in Instruction No. 25. (Do not award

“nominal damages” if you award any “compensatory damages” on this claim.)


                                               25
    Case 4:15-cv-00050-RGE-HCA Document 140 Filed 11/01/18 Page 26 of 30



                Nominal Damages:                            $__________________

 Part Two: “Negligent Supervision or Retention”

 Step No. 1: Did Mr. Burnikel establish that the City of Des Moines was negligent in

 supervising or retaining Officer Wessels and/or Officer Fong?

                       _____ Yes                            ____ No

 (If you answered “No” above, then do no answer any further questions in regard to this claim,

 proceed no further)

 Step No. 2: If you answered “Yes” on this claim in Step 1, what amount, if any, do you award

 for each of the following items of damages, as compensatory damages are explained in

 Instruction No. 24?

                Past Pain and Suffering:                    $_________________

                Future Physical Pain and Suffering:         $_________________

                Past Medical Expenses:                      $_________________

                Future Medical Expenses:                    $_________________

                Past Economic Losses:                       $_________________

                Future Economic Losses:                     $_________________

Part Three: Punitive Damages

Step One: If you found in favor of Mr. Burnikel on his claims under Instructions 2, 3 and/or

Instructions 8, 9 and determined conduct that established a right to punitive damages, what

amount, if any, do you award for “punitive damages”, as such damages are explained in
                                               26
    Case 4:15-cv-00050-RGE-HCA Document 140 Filed 11/01/18 Page 27 of 30



Instruction No. 26, against each Defendant Officer found liable for any of the claims in your

verdict.

               $_______________ for punitive damages against Officer Michael Fong




               $_______________ for punitive damages against Officer Greg Wessels

Step Two: If you found for Mr. Burnikel in regard to his claims under Instructions 4, 5, 12, 13,

18, or 19, please answer the following questions:

Question No. 1: Do you find by a preponderance of clear, convincing and satisfactory evidence
the conduct of the defendant Michael Fong constituted willful and wanton disregard for the
rights or safety of another?

               ___ Yes                                      ___ No

[If your answer to Question No. 1 is "No" do not answer Question Nos. 2 and 3]

Question No. 2: What amount of punitive damages, if any, do you award?

ANSWER:       $____________

[If your answer to Question No. 2 is "None" do not answer Question No. 3]

Question No. 3: Was the conduct of the defendant directed specifically at Dustin Burnikel?

               ___ Yes                                      ____No

Question No. 4: Do you find by a preponderance of clear, convincing and satisfactory evidence
the conduct of the defendant Gregg Wessels constituted willful and wanton disregard for the
rights or safety of another?
                ___ Yes                                    ___ No

[If your answer to Question No. 4 is "No" do not answer Question Nos. 5 and 6]

Question No. 5: What amount of punitive damages, if any, do you award?

ANSWER:       $____________

[If your answer to Question No. 5 is "None" do not answer Question No. 6]
                                               27
    Case 4:15-cv-00050-RGE-HCA Document 140 Filed 11/01/18 Page 28 of 30




Question No. 6: Was the conduct of the defendant directed specifically at Dustin Burnikel?

              ___ Yes                                     ____No




                                                                 Foreperson

 Dated:




                                              28
Case 4:15-cv-00050-RGE-HCA Document 140 Filed 11/01/18 Page 29 of 30



                                      Respectfully submitted,


                                      DUSTIN BURNIKEL, Plaintiff



                                      KHAZAELI WYRSCH LLC

                                      By:    James R. Wyrsch
                                      James R. Wyrsch
                                      Javad M. Khazaeli
                                      Kiara N. Drake
                                      911 Washington Ave., Suite 211
                                      St. Louis, MO 63101
                                      Telephone: 314-288-0777
                                      Facsimile: 314-400-7701
                                      E-mail: james.wyrsch@kwlawstl.com
                                              javad.khazaeli@kwlawstl.com
                                              kiara.drake@kwlawstl.com
                                      (Admitted Pro Hac Vice)

                                      SWAIM LAW FIRM, P.L.L.C.

                                      Justin K. Swaim       AT0007788
                                             th
                                      701 13 Street, Suite 2
                                      West Des Moines, IA 50265
                                      Telephone: 641-777-5120
                                      Facsimile: 515-777-1127
                                      E-mail: justin@swaimlawfirm.com

                                      ATTORNEYS FOR PLAINTIFF




                                 29
    Case 4:15-cv-00050-RGE-HCA Document 140 Filed 11/01/18 Page 30 of 30



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on November 1, 2018, he electronically filed the
foregoing with the Clerk of Court using the CM/ECF system with the understanding that a true
copy of the foregoing would be electronically sent to/served on all counsel of record via the
CM/ECF system that same date.


                                                          /s/ James. R Wyrsch


Original Electronically Filed Via CM/ECF.

Copy Via CM/ECF to:

John O. Haraldson
Assistant City Attorney
City of Des Moines
400 Robert D. Ray Drive
Des Moines, IA 50309-1891

ATTORNEY FOR DEFENDANTS




                                              30
